Per Curiam:
The order appealed from should be modified by reducing the amount fixed as that of the lien of the petitioner Hawke herein to the sum of $5,547.88, being five per cent upon the amount of the award to the owner herein, together with interest upon said sum from Hovember 5, 1909. As so modified the order should be affirmed, without costs. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Order to be settled on notice.